—In an action for a divorce and ancillary relief, the plaintiff appeals from stated portions of a judgment of the Supreme Court, Suffolk County (McNulty, J.), entered October 1, 1999, which, inter alia, provided that she could not relocate with the parties’ children to North Carolina.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in its determination that the plaintiffs relocation with the parties’ children to North Carolina from their home in New York would not be in the children’s best interest (see, Matter of Tropea v Tropea, 87 NY2d 727; Eschbach v Eschbach, 56 NY2d 167). In addition, the Supreme Court did not err in not, sua sponte, appointing a Law Guardian (see, Family Ct Act § 249 [a]; Nolfo v Nolfo, 149 Misc 2d 634).
The plaintiffs remaining contentions are without merit. Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.